Case 3:15-cv-07658-MAS-LHG Document 402-1 Filed 11/19/18 Page 1 of 2 PageID: 12402



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


   In re VALEANT PHARMACEUTICALS                   )
   INTERNATIONAL, INC. SECURITIES                  )     Master File No. 3:15-cv-07658
   LITIGATION                                      )     (MAS) (LHG)
                                                   )
                                                   )     STIPULATION AND [PROPOSED]
   This Document Relates To:                       )     ORDER EXTENDING THE VAC
                                                   )     DEFENDANTS’ TIME TO FILE
           No. 3:15-CV-07658 MAS-LHG               )     REPLY PAPERS
                                                   )
                                                   )

          This Stipulation is entered into between Lead Plaintiff TIAA (“Lead Plaintiff”) and

   Defendants ValueAct Capital Management L.P., VA Partners I, LLC, ValueAct Holdings, L.P.,

   ValueAct Capital Master Fund, L.P., ValueAct Co-Invest Master Fund, L.P., and Jeffrey W.

   Ubben (collectively, the “VAC Defendants”).

          WHEREAS, Lead Plaintiff filed a First Amended Consolidated Complaint (the “FAC”)

   on September 20, 2018;

          WHEREAS, the VAC Defendants moved to dismiss the FAC on October 31, 2018,

   setting a motion day of December 3, 2018;

          WHEREAS, Lead Plaintiff filed a response in opposition on November 19, 2018;

          WHEREAS, the VAC Defendants’ deadline to file reply papers is currently November

   26, 2018;

          WHEREAS, given the intervening Thanksgiving holiday, the VAC Defendants request a

   one-week extension of their reply submission deadline to December 3, 2018, with a

   corresponding adjournment of the motion day; and

          WHEREAS, Lead Plaintiff does not object to the VAC Defendants’ request;
Case 3:15-cv-07658-MAS-LHG Document 402-1 Filed 11/19/18 Page 2 of 2 PageID: 12403



          IT IS HEREBY STIPULATED AND AGREED by the undersigned that the motion day

   for the VAC Defendants’ motion to dismiss the FAC is extended to December 10, 2018, and the

   VAC Defendants’ time to file reply papers is extended to December 3, 2018.



   ALLEN BURTON                                    CHRISTOPHER A. SEEGER
   O’MELVENY & MYERS LLP                           SEEGER WEISS LLP



   By: /s/ Allen Burton                            By: /s/ Christopher A. Seeger
          Allen Burton                                    Christopher A. Seeger
   7 Times Square                                  55 Challenger Road, 6th Floor
   New York, New York 10036                        Ridgefield Park, NJ 07660
   Tel. 212-326-2000                               Telephone: (973) 639-9100

   Counsel for Defendants Jeffrey W. Ubben,        Local Counsel for Plaintiffs
   ValueAct Holdings, L.P., ValueAct Capital
   Master Fund, L.P., VA Partners I, LLC,          ROBBINS GELLER RUDMAN
   ValueAct Capital Management L.P., and            & DOWD LLP
   ValueAct Co-Invest Master Fund, L.P.            James E. Barz
                                                   Frank A. Richter
                                                   200 South Wacker Drive, 31st Floor
                                                   Chicago, IL 60606
                                                   Telephone: (312) 674-4674

                                                   Counsel for Lead Plaintiff TIAA



   SO ORDERED, on this ___ day of ________________, 2018.



   __________________________

   Michael A. Shipp, U.S.D.J.
